EXHIBIT 10.11

 

AMENDMENT NO. 1 TO

 

ADVISORY AGREEMENT

 

This Amendment No. 1 to the Advisory Agreement (this “Amendment”) is made and
entered into as of December 4, 2003 by and among NPTest Holding Corporation
(“Parent”), NPTest Acquisition Corporation (the “Company” and together with
Parent, the “Companies”) and Francisco Partners GP, LLC (the “Advisor”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Advisory Agreement dated as of July 29, 2003 by and among
the Companies and the Advisor (the “Original Agreement”).

 

WHEREAS, Parent is preparing to issue and sell shares of its common stock to the
public (the “Offering”) pursuant to a registration statement on Form S-1 filed
with the Securities and Exchange Commission;

 

WHEREAS, the parties hereto have agreed that upon consummation of the Offering
(i) the Companies shall pay to the Advisor all accrued and unpaid Advisory Fees
under the Original Agreement on the Effective Date (as defined below), (ii) the
Companies’ obligation to pay to the Advisor the Advisory Fee, which is payable
on an annual basis pursuant to Section 3 of the Original Agreement each year
through July 29, 2013, shall terminate and (iii) the Advisor’s obligation to
provide services each year through the year ended July 29, 2013 under Section 2
of the Original Agreement shall terminate;

 

WHEREAS, the Companies shall pay to the Advisor the Aggregate Fee (as defined
below) for financing and investment banking services rendered prior to the
Effective Date (as defined below);

 

WHEREAS, the parties have agreed that fees for future services provided to the
Company by the Advisor in connection with acquisitions, dispositions, financing
transactions or other services shall be paid in accordance with this Amendment;

 

WHEREAS, the Companies have agreed to pay a transaction fee to Shah Management,
LLC (“Shah”) for services rendered in connection with the financing for the
transactions contemplated by the Purchase Agreement; and

 

WHEREAS, in accordance with the foregoing, Advisor and the Companies wish to
amend the Original Agreement (as amended pursuant to this Amendment, the
“Amended Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for good and valuable consideration, the receipt



--------------------------------------------------------------------------------

and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree to amend the Original Agreement as follows:

 

1. Effectiveness. This Amendment shall be effective upon the consummation of the
Offering (the “Effective Date”), provided that if the consummation of the
Offering has not occurred on or prior to March 31, 2004, this Amendment shall
terminate and be of no force or effect.

 

2. Amendment of Section 2. (a) Section 2 of the Original Agreement is deleted in
its entirety from the Original Agreement. Notwithstanding anything in the
Original Agreement to the contrary, the parties hereto acknowledge and agree
that the Advisor shall have no obligation to provide any future services to the
Companies pursuant to Section 2 of the Original Agreement.

 

(b) Section 2 of the Amended Agreement is as follows:

 

“2. Services. Advisor may perform or cause to be performed for the Companies
and/or their subsidiaries such services as may be agreed in writing by the
Advisor and the Companies pursuant to Section 3(b) of the Amended Agreement.
Such services may include, without limitation, the following:

 

(a) executive and management services;

 

(b) identification, support and analysis of acquisitions and dispositions by a
Company or its subsidiaries;

 

(c) support and analysis of financing alternatives, including, without
limitation, in connection with acquisitions, capital expenditures and
refinancing of existing indebtedness;

 

(d) finance functions, including assistance in the preparation of financial
projections, and monitoring of compliance with financing agreements;

 

(e) human resource functions, including searching for, and hiring of,
executives; and

 

(f) other services for such Company or its subsidiaries upon which such
Company’s board of directors and Advisor agree.

 

Notwithstanding any provision in this Amended Agreement to the contrary, each of
the parties hereto acknowledges and agrees that the Advisor shall have no
obligation to provide any services to the Companies except such services as may
be agreed in writing by the Advisor and the Companies pursuant to Section 3(c)
of the Amended Agreement.”

 

2



--------------------------------------------------------------------------------

3. Amendment of Section 3. (a) Section 3 of the Original Agreement is deleted in
its entirety from the Original Agreement. Notwithstanding anything in the
Original Agreement to the contrary, the parties hereto acknowledge and agree
that the Advisor shall have no right to receive the Advisory Fee pursuant to
Section 3 of the Original Agreement for any services rendered after the
Effective Date.

 

(b) Section 3 of the Amended Agreement is as follows:

 

“3. Fees.

 

(a) On the Effective Date, the Advisor shall be paid by Parent any and all
Advisory Fees pursuant to the Original Agreement that are accrued and remain
unpaid as of the Effective Date.

 

(b) On the Effective Date, in consideration of the financing services provided
by the Advisor and other investment banking services prior to the Effective
Time, the Advisor shall be paid by Parent or the Company a fee in the amount of
$5,000,000 (the “Aggregate Fee”).

 

(c) In exchange for such future services rendered by the Advisor and/or its
affiliates as may be agreed between the Companies and the Advisor in connection
with transactions of Parent, the Company or their subsidiaries or pursuant to
any management, consulting, financial advisory, financing, underwriting or
placement agreement or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, the Advisor and/or
its affiliates shall have the right to receive a fee from Parent or the Company
in an amount to be agreed between the Companies and the Advisor and/or its
affiliates (the “Services Fee”) plus reasonable out-of-pocket expenses incurred
by the Advisor and/or its affiliates.

 

(d) Notwithstanding Section 3(a), 3(b) or 3(c), the timing of the payment of the
Aggregate Fee or any Services Fee agreed upon pursuant to this Amended Agreement
may be deferred at the Advisor’s sole discretion.

 

3



--------------------------------------------------------------------------------

(e) The parties hereto acknowledge and agree that the Aggregate Fee and any
Services Fee may be paid, without duplication, by either Parent or the Company
or both.

 

(f) The parties hereto acknowledge and agree that, in addition to the Aggregate
Fee and any Services Fee, the Advisor may become entitled to receive cash or
equity compensation and reimbursement of out-of-pocket expenses due to the
service of officers or employees of the Advisor and/or its affiliates on the
board of directors of Parent or the Company.”

 

4. Amendment of Section 4. (a) Section 4 of the Original Agreement is deleted in
its entirety from the Original Agreement.

 

(b) Section 4 of the Amended Agreement is as follows:

 

“4. Transaction Fees.

 

(a) The Companies and Advisor hereby acknowledge that the Companies have paid to
the Advisor on the Closing Date (as defined in the Purchase Agreement), upon the
consummation of the transactions contemplated by the Purchase Agreement, a fee
for services rendered in connection with the financing for the transactions
contemplated by the Purchase Agreement (the “Transactions”) in the amount of
$6,000,000, plus reasonable out-of-pocket expenses.

 

(b) The Companies and Shah hereby acknowledge that the Companies have paid to
Shah on October 15, 2003, a fee for services rendered in connection with the
financing for the Transactions in the amount of $270,000.”

 

5. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

 

6. Counterparts. This Amendment may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall be
deemed to be one and the same instrument.

 

4



--------------------------------------------------------------------------------

7. Original Agreement Effectiveness. Other than the modifications of the
Original Agreement contemplated herein, all other terms and provisions of the
Original Agreement shall remain in full force and effect.

 

8. Notices. All notices hereunder shall be in writing and shall be delivered
personally, or mailed by United States mail, postage prepaid, addressed to the
parties as follows:

 

If to the Companies, as appropriate,

 

c/o NPTest, Inc.

150 Baytech Drive

San Jose, CA 95134

Attention: Chief Executive Officer

Facsimile: (408) 586-4661

 

If to the Advisor,

 

Francisco Partners GP, LLC

c/o Francisco Partners, L.P.

2882 Sand Hill Road, Suite 280

Menlo Park, CA 94025

Attention: Gerry Morgan

Facsimile: (650) 233-2999

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

NPTEST HOLDING CORPORATION

By:

 

  /s/    ASHOK BELANI        

--------------------------------------------------------------------------------

Name:

 

Ashok Belani

Title:

 

Chief Executive Officer

 

NPTEST ACQUISITION CORPORATION

By:

 

  /s/    DIPANJAN DEB        

--------------------------------------------------------------------------------

Name:

 

Dipanjan Deb

Title:

 

President

 

FRANCISCO PARTNERS GP, LLC

By:

 

  /s/    DIPANJAN DEB        

--------------------------------------------------------------------------------

Name:

 

Dipanjan Deb

Title:

   

 

6